Citation Nr: 1626651	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-12 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for plantar fasciitis.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected plantar fasciitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the her sister



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A complete hearing transcript has been associated with the record.  The Veteran's sister also testified. 

Post-hearing, the Veteran submitted treatment records from the Memphis, Tennessee VA Medical Center (Memphis VAMC) from December 2012 through December 2015 and color photographs of her ankles and feet.  The Veteran waived initial consideration of this evidence by the RO verbally at the Board hearing, and in writing in December 2015 and January 2016 letters.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating 

A Veteran is entitled to a new VA examination when there is evidence including competent lay statements that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran's last examination of her feet took place in November 2011.  The examination noted no evidence of a bilateral weak foot, or malunion or nonunion of either the tarsal or metatarsal bones.  She reported the need to use a brace regularly.  At the Board hearing, five years later, the Veteran reported that her plantar fasciitis had worsened.  She reported increased pain and swelling in the heel area, which made it difficult for her to walk.  In accordance with VA's duty to assist, this claim must be remanded to provide the Veteran a new VA examination to determine the current severity of her service-connected plantar fasciitis.  

Service Connection for a Right Ankle Disability 

In a January 2012 rating decision, the RO granted service connection for plantar fasciitis with a noncompensable rating effective July 4, 2011, and denied service connection claims for a right ankle disability (claimed as right ankle pain and swelling) and vertigo.  In February 2012, the Veteran submitted a notice of disagreement (NOD) with the January 2012 rating decision.  The first sentence of the notice states "[t]his is my Notice of Appeal pertaining to [the RO's] decision of a 0% evaluation for my service related disability of Plantar Fasciitis."  However, within the NOD, the Veteran also references disagreement with the RO's denial of service connection for the right ankle disability.  Towards the end of the statement she writes "I believe the severe swelling in my right ankle and foot is directly related to my plantar fasciitis."  This statement within the context of this notice expresses clear disagreement with the RO's denial of service connection for a right ankle disability.  In response, the RO should have provided a Statement of the Case (SOC) on the matter.   However, it only provided a SOC about the increased rating claim. To correct this error, a remand is required to provide the Veteran with an SOC.  See Manlincon v. West, 12 Vet. App. 238   (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran must submit a timely substantive appeal in order for this issue to be perfected for appeal to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Obtain Memphis, Tennessee VA Medical Center treatment records since December 2015.

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the current severity of her plantar fasciitis. 

3.  Then, readjudicate the claim on appeal.  If the benefit sought remands denied, then issue the Veteran and her representative a supplemental statement of the case and time to respond.

4.  Send the Veteran a SOC with respect to the issue of entitlement to service connection for a right ankle disability.  Advise the Veteran and her representative of the appropriate time period in which to file a substantive appeal.  If, and only if, a timely substantive appeal is filed in response, this issue should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




